******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   GEORGE SPATTA, JR. v. AMERICAN CLASSIC
             CARS, LLC, ET AL.
                (AC 35303)
              Gruendel, Sheldon and Pellegrino, Js.
        Argued January 16—officially released May 6, 2014

   (Appeal from Superior Court, judicial district of
Litchfield, Pickard, J. [judgment]; Danaher, J. [motions
                to open and to reargue].)
  Paul M. Cramer, for the appellants (defendants).
  Randall J. Carreira, for the appellee (plaintiff).
                          Opinion

  SHELDON, J. This case arises from the alleged breach
of an oral agreement between the plaintiff, George
Spatta, Jr., and the defendants, American Classic Cars,
LLC, and its member and operator, Gus J. Paoli, pursu-
ant to which the defendants agreed to build the plaintiff
a new 1957 Chevrolet Belair Convertible for the price
of $10,000 over the cost expended by the defendants
to build it. The defendants claim on appeal that the trial
court improperly denied their motion to reargue their
earlier motion to open and set aside a default against
them for failing to comply with the court’s discovery
orders.1 We disagree and therefore affirm the judgment
of the trial court.
   The trial court set forth the following detailed recita-
tion of the procedural history of this case. ‘‘The plaintiff
. . . filed his complaint on August 2, 2010, which
alleged that, in 2007, the defendants, holding themselves
out to be experts at car assembly, offered to build a
1957 Chevrolet Bel Air Convertible as a new car for a
total cost between $110,000 to $121,000. The complaint
alleges that the project was to be completed in three
months. . . . The complaint further alleges that the
project was not completed in three months. In fact, the
plaintiff did not receive the car until September, 2009.
The plaintiff claims that he eventually paid over
$200,000 for the vehicle which, he claims, is riddled
with defects to the point that it cannot be driven. The
plaintiff’s exasperation with the defendants’ allegedly
recalcitrant behavior did not abate with the filing of
the complaint. The chronology that brought the case
to this point must be detailed in order to understand
why the defendants’ motion to reargue must be denied.
  ‘‘The plaintiff served a set of interrogatories and
requests for production . . . on April 4, 2011. The
defendants immediately sought a thirty day extension
of time in which to respond to the plaintiff’s discovery
requests. At the end of that thirty day period, however,
the defendants failed to file any responses. On June 8,
2011, the plaintiff moved for default for failure to com-
ply with discovery.
   ‘‘On July 25, 2011, the court . . . ruled on the plain-
tiff’s motion for default as follows: ‘Compliance is
ordered by 8/25/11. If the [plaintiff] has not received
compliance by that date, he may file an additional
motion for default attesting to that fact and referencing
this order. Upon the appearance of that additional
motion on the short calendar, and absent the filing of
a notice of compliance by the time of such appearance,
a default may be granted.’
  ‘‘On August 5, 2011, the defendants filed a notice of
compliance with plaintiff’s discovery. On August 15,
2011, the plaintiff moved for sanctions, alleging that the
defendants’ compliance was, in large part, nonrespon-
sive. A particular shortcoming in the responses involved
the plaintiff’s request for documents illustrating the cost
of parts to the defendants. Instead, and with no accom-
panying explanation, the defendants simply produced
a document showing the cost of parts that the defen-
dants had billed to the plaintiff.
   ‘‘In the course of ruling on the motion for sanctions,
the court did not impose the sanction of default that was
threatened in the court’s July 25, 2011 order. Instead, the
court . . . gave the defendants another opportunity
to meet their discovery obligations, ruling on August
31, 2011, as follows: ‘The court has reviewed the entirety
of the plaintiff’s interrogatories and requests for produc-
tion and has also reviewed the entirety of the defen-
dants’ responses to those interrogatories and requests
for production. The defendants have provided partial
compliance to some of the interrogatories and for that
reason a default will not enter at this time. However,
the defendants have not materially complied with all
discovery requests. In particular, the defendants’
responses to interrogatories 11, 13, 22, 25, and 26 do not
reflect a good faith effort to comply with the defendants’
discovery obligations. Further, the discovery responses
by . . . Paoli are wholly inadequate. The responses to
all seven requests for production are woefully deficient
and suggest bad faith by the defendants. The court
notes, in particular, that the defendants’ representation
that ‘if plaintiff’s counsel is unhappy with said [discov-
ery] responses he can depose the defendant and inquire
of same’ reflects a gross misunderstanding of their obli-
gation to respond, in good faith, to properly propounded
interrogatories and requests for production. In view of
the history regarding discovery issues in this case, the
inadequate responses by the defendants justify the
imposition of sanctions at this time. [See] Practice Book
[§] 13–14 (b). Having found that the defendants are in
violation of Practice Book [§] 13–14 (a), the defendants
will pay the plaintiff $250 as a reasonable attorney’s
fee for the costs associated with the plaintiff’s motion
for sanctions. Said payment will be made no later than
September 14, 2011. Further, the defendants will, no
later than September 14, 2011, provide full and good
faith responses to the interrogatories identified in this
order, and will further provide full and good faith com-
pliance with all seven requests for production. If the
defendants fail to comply with this order by September
14, 2011, a default will enter.’
   ‘‘On September 12, 2011, instead of providing the
compliance ordered, the defendants elected to move to
reargue the court’s August 31, 2011 order, arguing, inter
alia, that the defendants, ‘despite many manpower
hours,’ did not have documents showing their costs
relative to the project. The defendants argued that it
would be ‘unduly burdensome’ to make them elaborate
further relative to one of their interrogatory responses.
The defendants also professed not to know how to
elaborate on their answer to interrogatory 25, which
requested that the defendants ‘state the qualifications of
all persons associated with the assembly of the vehicle
which is the subject of this action.’ The defendants
asserted that they were unable to provide any response
other than, ‘all members have extensive experience
with working on motor vehicles.’ The defendants stated
that they required the court’s guidance as to how to
respond to that, and other, interrogatories and requests
for production.
  ‘‘The court denied the defendants’ motion to reargue
on September 20, 2011. On September 28, 2011, the
plaintiff again moved for sanctions because, despite the
orders entered to that point, the defendants still had
not made good faith efforts to respond to the plaintiff’s
discovery requests. The plaintiff also noted that the
defendants had elected to ignore the court’s order that
they pay sanctions in the amount of $250 ‘no later than
September 14, 2011.’
  ‘‘On October 4, 2011, the defendants objected to the
plaintiff’s September 28, 2011 motion for sanctions,
claiming that they had effected supplemental compli-
ance. Notably, however, the defendants made no refer-
ence to the court’s order imposing a monetary fine on
the defendants. On October 13, 2011, the third judge in
this judicial district to consider these issues examined
the state of the discovery compliance and ruled as fol-
lows: ‘For the reasons given in the plaintiff’s reply to
the defendant’s objection, the defendant has still not
fully complied, including the payment of the previous
sanction. A further monetary sanction seems inade-
quate. Therefore, a default is entered against the
defendant.’
   ‘‘On November 1, 2011, the defendants moved to rear-
gue [the] order entering a default against them.2 That
motion was denied on November 8, 2011. On January
13, 2012, the defendants moved to open [and set aside]
the default, claiming that they had produced all respon-
sive documents ‘presently’ in their possession, that they
had paid the monetary fine and that they had otherwise
fulfilled their discovery obligations.
   ‘‘The plaintiff objected to the motion to open [and
set aside] the default and reviewed the defendants’ pur-
ported compliance which asserted, inter alia, that the
defendants were searching for the documentation
regarding their costs, and that the documents would
be produced in ‘four to six weeks.’ The defendants did
not explain the basis for that estimate, an estimate that
is especially troubling in view of the representations
made on September 12, 2011, implying that the respon-
sive documents did not exist. Furthermore, the plaintiff
advised the court that the monetary fine that the defen-
dants were ordered to pay no later than September 14,
2011, had been sent to the plaintiff in the form of a
check dated January 12, 2012. On January 30, 2012,
[the] court denied the motion to open [and set aside]
the default.’’
   On February 21, 2012, the defendants filed a motion
to reargue the denial of the motion to open and set
aside the default. By way of a memorandum of decision
filed April 5, 2012, the court denied the defendants’
motion to reargue their motion to open and set aside
the default, wherein it concluded that the ‘‘defendants
are unlikely to ever meet their [discovery] obligations
in good faith’’ and that their ‘‘violation of the court’s
orders was wilful and the absence of the entry of a
default would result in prejudice to the plaintiff.’’ This
appeal followed.
   ‘‘The standard of review for a court’s denial of a
motion to reargue is abuse of discretion.’’ (Internal quo-
tation marks omitted.) Fortin v. Hartford Underwriters
Ins. Co., 139 Conn. App. 826, 843, 59 A.3d 247, cert.
granted on other grounds, 308 Conn. 905, 61 A.3d 1098
(2013). Likewise, ‘‘[t]he determination of whether to set
aside [a] default is within the discretion of the trial
court . . . and will not be disturbed unless that discre-
tion has been abused or where injustice will result. In
the exercise of its discretion, the trial court may con-
sider not only the presence of mistake, accident, inad-
vertence, misfortune or other reasonable cause . . .
factors such as [t]he seriousness of the default, its dura-
tion, the reasons for it and the degree of contumacy
involved . . . but also, the totality of the circum-
stances, including whether the delay has caused preju-
dice to the nondefaulting party.’’ (Internal quotation
marks omitted.) Bohonnon Law Firm, LLC v. Baxter,
131 Conn. App. 371, 381, 27 A.3d 384, cert. denied, 303
Conn. 902, 31 A.3d 1177 (2011).
   ‘‘In order for a trial court’s order of sanctions for
violation of a discovery order to withstand scrutiny,
three requirements must be met. . . . First, the order
to be complied with must be reasonably clear. In this
connection, however, we also state that even an order
that does not meet this standard may form the basis of
a sanction if the record establishes that, notwithstand-
ing the lack of such clarity, the party sanctioned in
fact understood the trial court’s intended meaning. This
requirement poses a legal question that we will review
de novo. Second, the record must establish that the
order was in fact violated. This requirement poses a
question of fact that we will review using a clearly
erroneous standard of review. Third, the sanction
imposed must be proportional to the violation. This
requirement poses a question of the discretion of the
trial court that we will review for abuse of that discre-
tion.’’ Millbrook Owners Assn., Inc. v. Hamilton Stan-
dard, 257 Conn. 1, 17–18, 776 A.2d 1115 (2001).
  The defendants claim that the court improperly
denied their motion to reargue their motion to open
and set aside the default on the grounds that (1) the
order that they were alleged to have violated was not
clear; (2) they had complied with the subject discovery
orders prior to the entry of the default; and (3) the
sanction of a default was not proportional to the alleged
violation of the court’s order. We are unpersuaded.
   In ruling on the defendants’ motion to reargue, the
trial court addressed the Millbrook Owners Assn., Inc.,
requirements. The court found that its ‘‘multiple orders
that the defendants respond in good faith to the plain-
tiff’s interrogatories and requests for production were
quite clear.’’ Those discovery requests, the court deter-
mined, that related to the defendants’ costs of building
the subject vehicle were ‘‘at the core of the controversy’’
between the parties. The court noted that the defen-
dants initially claimed that they did not possess docu-
mentation regarding their costs. The defendants then
claimed that they ‘‘would be assembling the documents
‘within four to six weeks.’ ’’ The court concluded that
the documents were clearly requested by the plaintiff
and the court’s multiple orders that they be produced
were clear. The court further concluded that the defen-
dants’ statement that they were in the process of assem-
bling the documents and that they would be produced
within four to six weeks ‘‘establishes that the defen-
dants understood what the plaintiff was seeking and
what the court had ordered them to produce.’’ On the
basis of our review of the record, we agree with the
trial court that the discovery requests and the court’s
orders requiring compliance with those requests
were clear.3
  The trial court also found that its orders had been
violated. In light of the fact that the defendants had
missed the multiple deadlines imposed by the court for
compliance, in addition to the fact that the defendants
even ignored the deadline by which they were to pay
the sanction ordered by the court, this finding cannot
reasonably be disputed. We thus conclude that the
court’s finding of noncompliance was not clearly
erroneous.
   The defendants also claim that the sanction imposed
by the trial court, the default, was not proportional to
the discovery violations at issue. The trial court found
that the documents sought by the plaintiff were central
to his case and that he had been trying to obtain them
for over a year, without success, even in the face of
multiple court orders mandating compliance with his
requests. The court explained that ‘‘the discipline
imposed was progressive yet unavailing,’’ noting that it
first imposed deadlines that were ignored, then a fine
that was also ignored, and, finally, entered a default as
the only remaining option. The court concluded that
the discovery sought by the plaintiff was material to
the case, that the defendants’ violations of the court’s
orders were wilful, that it had ‘‘exhausted its available
means of moving this case forward in a timely and
efficient manner,’’ and that the absence of the entry of
a default would result in prejudice to the plaintiff. We
agree with the trial court and thus cannot conclude that
the default was not proportional to the defendants’
conduct.
  On the basis of the foregoing, we conclude that the
court did not abuse its discretion in denying the defen-
dants’ motion to reargue their motion to open and set
aside the default.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Following the entry of the default, the court held a hearing in damages,
after which it awarded damages to the plaintiff. The defendants do not
challenge any aspect of that judgment in this appeal.
   2
     ‘‘In that motion, the defendants asserted that payment of the monetary
fine that was due on September 14, 2011, ‘will be forthcoming.’ ’’
   3
     The defendants claim that the ‘‘lack of clarity as to proper compliance
with the court’s order was the product of the intertwined issues of liability
and damages arising from an oral contract.’’ In making this claim, the defen-
dants argue that the documents requested may or may not exist, depending
on which party’s theory of the case prevails. In other words, according to
the defendants, ‘‘if the plaintiff’s argument on the terms of the contract is
correct then seemingly additional records should have been kept and there-
after produced. Conversely, if the defendants’ argument on the contract
terms is correct then creating such records would have served no purpose
and thus did not exist so as to be produced. . . . [I]t is this tangled interplay
between liability and damages that precluded the production of documents
that did not exist.’’ It is this type of game playing that resulted in the default
of the defendants. The documents either exist or they do not. The existence
of the documents is not established on the basis of the success of a party’s
theory of liability.